     Case 2:17-cv-02440-JAD-CWH Document 14 Filed 05/28/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Paterno C. Jurani, Esq.
 3   Nevada Bar No. 8136
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   Telephone (702) 475-7964
     Fax (702) 946-1345
 6   pjurani@wrightlegal.net
 7   Attorneys for Plaintiff, Wilmington Trust, National Association, not in its Individual Capacity
     but as Trustee of ARLP Securitization Trust, Series 2014-1
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     WILMINGTON TRUST, NATIONAL                          Case No.: 2:17-cv-02440-JAD-CWH
11   ASSOCIATION, NOT IN ITS INDIVIDUAL
     CAPACITY BUT AS TRUSTEE OF ARLP                             AMENDED
12   SECURITIZATION TRUST, SERIES 2014-1,                STIPULATION AND ORDER TO
13                                                       DISMISS DEFENDANT
                    Plaintiff,                           SUMMERHILLS OWNERS’
14                                                       ASSOCIATION WITHOUT
            vs.                                          PREJUDICE
15
16   SUMMERHILLS OWNERS’ ASSOCIATION,
     a Nevada non-profit corporation; NEVADA                      ECF No. 14
17   ASSOCIATION SERVICES, INC.,
18                  Defendants.
19
20          Plaintiff, Wilmington Trust, National Association, not in its Individual Capacity but as

21   Trustee of ARLP Securitization Trust, Series 2014-1 (hereinafter “Wilmington Trust”), and

22   Defendant, Summerhills Owners’ Association (hereinafter the “HOA”), by and through their

23   respective counsel of record, hereby stipulate and agree as follows:

24          WHEREAS Wilmington Trust filed its Complaint on September 18, 2017, alleging

25   causes of action against the HOA in connection with the HOA Sale and the Property [ECF No.

26   1];

27          WHEREAS the HOA filed its Answer to Complaint on December 21, 2017 [ECF No.

28   6];
     Case 2:17-cv-02440-JAD-CWH Document 14 Filed 05/28/19 Page 2 of 2




 1              NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that the HOA
 2   shall be dismissed without prejudice;
 3              IT IS FURTHER STIPULATED AND AGREED that nothing in this stipulation and
 4   order should be construed as intended to benefit any other party not identified as the parties
 5   hereto;
 6              IT IS FURTHER STIPULATED AND AGREED that nothing in this stipulation and
 7   order is intended to be, or will be, construed as an admission of the claims or defenses of the
 8   parties;
 9              IT IS FURTHER STIPULATED AND AGREED that each side will bear its own
10   attorney’s fees and costs through the date of entry of the Court’s Order granting this Stipulation.
11              IT IS SO STIPULATED AND AGREED.
12    DATED this 28th day of May, 2019.                      DATED the 28th day of May, 2019.
13    WRIGHT, FINLAY & ZAK, LLP                              BOYACK ORME & ANTHONY
14
      /s/ Paterno C. Jurani, Esq.                            /s/ Michael VanLuven, Esq.
15    Dana Jonathon Nitz, Esq.                               Edward D. Boyack, Esq.
      Nevada Bar No. 0050                                    Nevada Bar No. 5229
16    Paterno C. Jurani, Esq.                                Michael VanLuven, Esq.
      Nevada Bar No. 8136                                    Nevada Bar No. 13975
17
      7785 West Sahara Avenue, Suite 200                     7432 West Sahara Avenue, Suite 101
18    Las Vegas, Nevada 89117                                Las Vegas, Nevada 89117
      Attorneys for Plaintiff, Wilmington Trust,             Attorneys for Defendant, Summerhills Owners’
19    National Association, not in its                       Association
20    Individual Capacity but as Trustee of
      ARLP Securitization Trust, Series 2014-1
21
22                                                         ORDER

23          IT  IS SO ORDERED.
              Based
              Based onon the
                          the parties'  stipulation [ECF
                              parties' stipulation     [ECF No.No. 14] 14] and
                                                                            and good
                                                                                 good cause
                                                                                        cause appearing,
                                                                                               appearing, ITIT IS
                                                                                                                IS
      HEREBY
      HEREBYDatedORDERED
                 ORDERED
                    this ______ that
                                that the   claims
                                     theofclaims
                                   day               against    the    Summerhills
                                                    against the Summerhills
                                            ______________,            2019.             Owners'     Association
                                                                                      Owners' Association ARE       ARE
24
      DISMISSED
      DISMISSED with  without  prejudice,
                      withprejudice,
                            prejudice,   each each
                                           each
                                              side    side
                                                 sideto     to bear
                                                        tobear
                                                           bear         its own
                                                                itsitsown
                                                                       own        fees
                                                                              feesand
                                                                            fees       and
                                                                                    andcosts.costs.
                                                                                         costs.     This
                                                                                                 This
                                                                                               This       dismissal
                                                                                                       dismissal
                                                                                                      dismissal       leaves
                                                                                                                   leaves
                                                                                                                 leaves
25    only claims  against  non-appearing      defendant      Nevada       Association    Services
      only claims against non-appearing defendant Nevada Association Services (NAS). Plaintiff       (NAS).   Plaintiff
      has untilJune
      has until June18, 18,2019,
                            2019,totoeither
                                       either(1)(1)dismiss
                                                     dismiss itsits   claims
                                                                  claims       against
                                                                             against  NAS NAS   or (2)
                                                                                             or (2)
                                                            ______________________________________       obtain
                                                                                                     obtain      a clerk's
                                                                                                            a clerk's
26    default andfile
                    fileaamotion
                           motionforfordefault
                                          default    judgment        against   NAS,    or the claims   against NAS
      default and                                judgment   UNITED
                                                               against     STATES
                                                                           NAS,        DISTRICT
                                                                                   or the  claims     COURT
                                                                                                   against  NAS    willwill
                                                                                                               JUDGE    be
27    be deemed   abandoned    and   dismissed,     and   this case     will  be closed
      deemed abandoned and dismissed, and this case will be closed without further notice.without   further notice.

28
                                                              _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
                                                              Dated: May 28, 2019
